
	
		III
		111th CONGRESS
		1st Session
		S. RES. 285
		IN THE SENATE OF THE UNITED STATES
		
			September 24, 2009
			Mrs. Feinstein (for
			 herself, Mr. Rockefeller,
			 Mrs. Gillibrand,
			 Mr. Carper, Ms.
			 Mikulski, Mr. Lieberman,
			 Ms. Collins, Mr. Reid, Mr.
			 Levin, Mr. Bennett,
			 Ms. Snowe, Ms.
			 Landrieu, Mr. Hatch,
			 Mr. Bayh, Mr.
			 Voinovich, and Mr. Cochran)
			 submitted the following resolution; which was referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		
			September 29, 2009
			 Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Supporting the goals and ideals of national
		  cybersecurity awareness month and raising awareness and enhancing the state of
		  cybersecurity in the United States.
	
	
		Whereas the use of the Internet in the United States, to
			 communicate, conduct business, or generate commerce that benefits the overall
			 United States economy, is ubiquitous;
		Whereas many people use the Internet in the United States
			 to communicate with family and friends, manage finances and pay bills, access
			 educational opportunities, shop at home, participate in online entertainment
			 and games, and stay informed of news and current events;
		Whereas United States small businesses, which employ a
			 significant fraction of the private workforce, increasingly rely on the
			 Internet to manage their businesses, expand their customer reach, and enhance
			 the management of their supply chain;
		Whereas nearly all public schools in the United States
			 have Internet access to enhance children's education, with a significant
			 percentage of instructional rooms connected to the Internet to enhance
			 children's education by providing access to educational online content and
			 encouraging self-initiative to discover research resources;
		Whereas the number of children who connect to the Internet
			 continues to rise, and teaching children of all ages to become good
			 cyber-citizens through safe, secure, and ethical online behaviors and practices
			 is essential to protect their computer systems and potentially their physical
			 safety;
		Whereas the growth and popularity of social networking
			 websites has attracted millions of teenagers, providing access to a range of
			 valuable services, making it all the more important to teach young users how to
			 avoid potential threats like cyber bullies, predators, and identity thieves
			 they may come across while using such services;
		Whereas cybersecurity is a critical part of the United
			 States national security and economic security;
		Whereas the United States critical infrastructures and
			 economy rely on the secure and reliable operation of information networks to
			 support the United States military, civilian government, energy,
			 telecommunications, financial services, transportation, health care, and
			 emergency response systems;
		Whereas Internet users and information infrastructure
			 owners and operators face an increasing threat of malicious crime and fraud
			 attacks through viruses, worms, Trojans, and unwanted programs such as spyware,
			 adware, hacking tools, and password stealers, that are frequent and fast in
			 propagation, are costly to repair, and may disable entire systems;
		Whereas millions of records containing personally
			 identifiable information have been lost, stolen, or breached, threatening the
			 security and financial well-being of United States citizens;
		Whereas consumers face significant financial and personal
			 privacy losses due to personally identifiable information being more exposed to
			 theft and fraud than ever before;
		Whereas national organizations, policymakers, government
			 agencies, private sector companies, nonprofit institutions, schools, academic
			 organizations, consumers, and the media recognize the need to increase
			 awareness of cybersecurity and the need for enhanced cybersecurity in the
			 United States;
		Whereas coordination between the numerous Federal agencies
			 involved in cybersecurity efforts is essential to securing the cyber
			 infrastructure of the United States;
		Whereas the National Strategy to Secure Cyberspace,
			 published in February 2003, recommends a comprehensive national awareness
			 program to empower all people in the United States, including businesses, the
			 general workforce, and the general population, to secure their own parts of
			 cyberspace;
		Whereas the White House’s Cyberspace Policy Review,
			 published in May 2009, recommends that the government initiate a national
			 public awareness and education campaign to promote cybersecurity; and
		Whereas the National Cyber Security Alliance, the
			 Multi-State Information Sharing and Analysis Center, the Department of Homeland
			 Security, and other organizations working to improve cybersecurity in the
			 United States have designated October 2009 as the sixth annual National
			 Cybersecurity Awareness Month which serves to educate the people of the United
			 States about the importance of cybersecurity: Now, therefore, be it
		
	
		That the Senate—
			(1)supports the
			 goals and ideals of National Cybersecurity Awareness Month, as designated by
			 the National Cyber Security Alliance, the Multi-State Information Sharing and
			 Analysis Center, the Department of Homeland Security, and other organizations
			 working to improve cybersecurity in the United States;
			(2)continues to work
			 with Federal agencies, businesses, educational institutions, and other
			 organizations to enhance the state of cybersecurity in the United States;
			 and
			(3)congratulates the
			 National Cyber Security Alliance, the Multi-State Information Sharing and
			 Analysis Center, the Department of Homeland Security, and other organizations
			 working to improve cybersecurity in the United States on the sixth anniversary
			 of the National Cybersecurity Month during October 2009.
			
